Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a) a deflectable portion that has more than one bidirectionally deflectable hinge, more than one omnidirectional hinge or that has a combination of a bidirectionally deflectable hinge AND an omnidirectional hinge as covered by claim 116;
b) at least one illumination source arranged as an array (claim 126);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3500” has been used to designate both a port (Fig.21) and gears (Fig.35).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 19A through Figure 29 are unclear and blurred, making it difficult to understand the drawings and clearly recognize the reference numerals.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because
a) it is not within the range of 50 to 150 words;
b) it does not sufficiently describe the disclosure by providing a concise statement of the technical disclosure including that which is new in the art to which the invention pertains;
c) it should not use phrases which can be implied, such as, “The present invention provides…”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
a) paragraph [00153] designates “port” with reference character “3500” and paragraph [00157] designates “gears” with the same reference character.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 116 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 116 allows for the directionally deflectable portion to include a bidirectionally deflectable hinge AND an omnidirectional hinge (e.g. “at least one bidirectionally deflectable hinge and/or at least one omnidirectional hinge”).  The disclosure mentions that the directionally deflectable portion can include a bidirectionally deflectable hinge OR an omnidirectional hinge, but fails to mention both of these hinges used in combination or why it would be necessary to provide both of these types of hinges on the same directionally deflectable portion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 118-124 and 129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 118 recites that the rotatable actuator “optionally comprises a wheel…” and further recites that “the wheel being connected to one or more flexible shafts or wires…”.  Because of the optional nature of the “wheel”, it is not clear whether the features following and related to the recitation of the wheel (i.e. the one or more flexible shafts or wires and their limitations as set forth in claims 119-122) are intended to be required by the claim regardless of the wheel’s presence.  The examiner suggests deleting the word “optionally”, and will interpret these claims as if nothing is optional.
As to claim 124, term “the body of the actuator control mechanism” lacks antecedent basis.
As to claim 129, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Dependent claims inherit those defects.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“actuator control mechanism” in claims 115 and 123.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 115, 117-120, 122-127, 130 and 132 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kruy (U.S. Pat. 4,207,873).
As to claim 115, Kruy discloses a stylet for guiding an endotracheal tube with or without an endotracheal tube connector during intubation, the stylet comprising:
a) an elongate stylet body (shaft 29, Fig.1) having: 
i) a directionally deflectable portion (portion of flexible shaft 29 adjacent the distal end that includes the control rings/vertebrae with are intended to be deflected, col.1, lines 20-29, col.5, lines 56-60),
ii) a distal tip portion (distal end 12, Fig.1) located distal to the directionally deflectable portion and toward a distal end of the stylet body (distal end 12 is distally adjacent to the deflectable portion, Fig.1, col.1, lines 20-29), the distal tip portion being deflectable in at least a first direction relative to any position from the distal end of the stylet body (col.4, lines 64-68), and
 iii) a flexible proximal end portion (portion of flexible shaft 29 between deflectable portion and handle 16, Fig.1, col.5, lines 13-16) located proximal to the directionally deflectable portion; and 
b) an actuator control mechanism (deflection control 14 as shown in Figs.2-5) configured to receive a force from a user and deliver at least one force to at least one flexible shaft or wire for controlling a deflection angle of the distal tip portion (manual rotation of control wheels 24,26 delivers a force to cables 32,34 to deflect the deflectable portion, col.5, line 56 to col.6, line 18).
	As to claim 117, the distal tip portion is deflectable within a deflection angle range of between 0 to 180 degrees in any direction (as shown in Fig.1, the distal tip 12 is deflectable to an angle of greater than 0 degrees, and thus within the range of 0-180 degrees; four cables 32,34 (only 3 can be seen in Figs.3,4) are arrange in a 90 degree spaced quadrant configuration, col.1, lines 20-26,col.5, lines 60-64, providing deflection in any direction).
	As to claim 118, the actuator control mechanism is a rotatable actuator (rotatable wheels 24,26 of deflection control 14), and wherein the rotatable actuator [optionally] comprises a wheel (wheels 24,26) configured with one or more recesses disposed about the circumference of the wheel and configured to engage one or more of the user's digits (note circumferential recesses in Fig.1), the wheel being connected to one or more flexible shafts or wires (cables 32,34) located in or alongside the stylet body for all or a portion of its length (cables 32,34 extend from the deflection control 14 to the deflectable portion, col.5, lines 56-60), the one or more flexible shafts or wires being movable to cause deflection of the distal tip portion (col.1, lines 25-29).
	As to claim 119, Kruy further discloses one or more retainers for retaining one or more flexible shafts or wires (cables are attached to cylindrical racks 36,38, Fig.3, col.5, lines 65-67).
	As to claim 120, wherein application of force or tension to one or more flexible shafts or wires causes the distal tip portion to deflect in a first direction and application of force or tension to one or more other flexible shafts or wires causes the distal tip portion to deflect in a second direction, wherein the first and/or second deflection does not cause movement of the flexible proximal end portion (rotation of a wheel in one direction, e.g. direction 52 in Fig.3, will tension one cable (e.g.34.1, Fig.3) and relax the other (e.g. 34.2, Fig.3), col.6, lines 6-12, thus deflecting the distal tip in one direction; rotation of the wheel in the opposite direction provides for deflection in the opposition direction).
	As to claim 122, wherein the one or more flexible shafts or wires has a first flexible shaft or wire and a second flexible shaft or wire which are separate (cables 32,34 are separate).
	As to claim 123, the actuator control mechanism has at least one discrete stopping point (releasable incremental rotational positioning devices 64,66 provide detent positions (serrations 72) as discrete stopping points along the rotation, col.6, line 19 to col.7, line 15) with optional auto-locking of the distal tip portion at one or more discrete deflection angles by at least one releasably interlocking element so that a given deflection angle can be set and the user can release the actuator control mechanism (this is an optional feature that does not have to be required by the claim).
	As to claim 124, an optionally adjustable height stylet spacer/attaching portion is integrally formed with or coupled to the body of the actuator control mechanism to attach to an endotracheal tube or an endotracheal tube connector to prevent or inhibit unwanted movement of the stylet relative to an attachable endotracheal tube and enable correct longitudinal placement of the stylet in endotracheal tubes of varying lengths (a tapered portion (seen between handle 16 and shaft 29 in Fig.1) would enable attachment of an endotracheal tube or endotracheal tube connector by friction fit), the adjustable height stylet spacer/attaching portion optionally being comprised of a port for connection to a tube for suction or for delivery of air and/or oxygen and/or medical gases and/or medications (this is an optional feature that does not have to be required by the claim).
	As to claim 125, the stylet further comprises a port for connection to a tube for suction, oxygen, air, medical gases, or medications (not numbered but shown as ports extending out of the handle 16 adjacent the eyepiece 18 in Fig.1, col.5, lines 1-5).
	As to claim 126, Kruy further discloses at least one image acquisition element or camera (at least an optical fiber bundle (image acquisition element) which implicitly extends from the distal end to eyepiece 18, col.1, 5, lines 1-5) and optionally at least one illumination source optionally arranged as an array for imaging of the oral cavity, nasal cavity, larynx, trachea, and/or bronchial segments (this is an optional feature that does not have to be required by the claim).
	As to claim 127, the stylet further comprises a lumen, groove or recess for a malleable rod traversing all or a portion of its length (ports (not numbered but shown as extending out of handle 16 adjacent the eyepiece 18 in Fig.1, col.5, lines 1-5) are connected to channels extending through the shaft, such port/channels would constitute a lumen, groove or recess for accommodating a malleable rod), the malleable rod optionally having a transverse cross-section to prevent rotational movement and facilitate bending in one plane and being optionally removably disposed and/or re-insertable in the lumen or positioned alongside the stylet body, the malleable rod optionally comprising a tab for engaging a user's digit, wherein the proximal tip of the tab and the actuator control mechanism are configured such that the malleable rod does not interfere with the user's hand or the actuator control mechanism movement during use (the features of the malleable rod are optional and do not have to be required by the claim).
	As to claim 130, Kruy a third flexible shaft or wire coupled to the stylet at the distal end causing deflection of the stylet in a third direction when force or tension is applied to it (besides cables 34.1,34.2, the other wheel is attached to two other cables (only 32 is shown in the drawings, Fig.4) for bending the tip in a third and fourth direction).
	As to claim 132, Kruy further discloses at least one torque generating gear (e.g. pinion gear 50, Fig.2 and 5) to reduce the force required on the actuator control mechanism to deflect the stylet and a surrounding endotracheal tube (output torque of a pinion gear is equal to the input torque on the shaft multiplied by the radius of the pinion gear (moment arm), thus less input torque is required to generate more output torque).
Claim(s) 115-121, 123-124, 126, 129, and 133  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wray (U.S. Pat. 5,215,092).
As to claim 115, Wray discloses a stylet for guiding an endotracheal tube with or without an endotracheal tube connector during intubation, the stylet comprising:
a) an elongate stylet body (flexible endoscope shaft 49, Fig.4) having: 
i) a directionally deflectable portion (proximal end of pivot arm 17 which includes the pivot pin 18, Fig.2), 
ii) a distal tip portion located distal to the directionally deflectable portion  and toward a distal end of the stylet body (distal end of pivot arm 17 which includes array mount 16, Fig.2), the distal tip portion being deflectable in at least a first direction relative to any position from the distal end of the stylet body (distal tip portion 16 shown deflectable by 90 degrees in Fig.3), and
iii) a flexible proximal end portion located proximal to the directionally deflectable portion (proximal end of flexible shaft 49 adjacent handle 24, Fig.4); and 
b) an actuator control mechanism (26,28,30,32, Fig.1) configured to receive a force from a user and deliver at least one force to at least one flexible shaft or wire for controlling a deflection angle of the distal tip portion (as knob 26 is turned by user, pulley 28 exerts force on cable 32 to deflect pivot arm 17, col.3, lines 45-68).
	As to claim 116, the directionally deflectable portion has at least one bidirectionally deflectable hinge and/or at least one omnidirectional hinge (pivot pin 18, Figs.1,2, forms a bidirectional hinge).
	As to claim 117, the distal tip portion is deflectable within a deflection angle range of between 0 to 180 degrees in any direction (shown deflected to 90 degrees in Fig.3).
	As to claim 118, the actuator control mechanism is a rotatable actuator (rotatable knob 26 and pulley 28, Fig.1), and wherein the rotatable actuator [optionally] comprises a wheel (pulley 28) configured with one or more recesses disposed about the circumference of the wheel  (not numbered but recesses shown in Figs.1,4) and configured to engage one or more of the user's digits (a user’s digit could engage the recesses), the wheel being connected to one or more flexible shafts or wires (pulley 28 connect to wire 32) located in or alongside the stylet body for all or a portion of its length (cable 32 extends through shaft 49 to deflectable portion, Fig.1), the one or more flexible shafts or wires being movable to cause deflection of the distal tip portion (col.3, lines 45-68).
	As to claim 119, Wray further discloses one or more retainers for retaining one or more flexible shafts or wires (jackets 34,36 retain a portion of the cable 32, Fig.1).
	As to claim 120, wherein application of force or tension to one or more flexible shafts or wires causes the distal tip portion to deflect in a first direction and application of force or tension to one or more other flexible shafts or wires causes the distal tip portion to deflect in a second direction, wherein the first and/or second deflection does not cause movement of the flexible proximal end portion (tension on cable 32 only deflects pivot arm 17, col.3, lines 45-68).
	As to claim 121, the one or more flexible shafts or wires has a first flexible shaft or wire and a second flexible shaft or wire that are coterminous and form a unitary flexible shaft or wire (cable 32 is a unitary shaft extending from one end 38 to the other end 40).
123. (New) The stylet of claim 118, wherein the actuator control mechanism has at least one discrete stopping point with optional auto-locking of the distal tip portion at one or more discrete deflection angles by at least one releasably interlocking element so that a given deflection angle can be set and the user can release the actuator control mechanism.

As to claim 124, wherein an optionally adjustable height stylet spacer/attaching portion is integrally formed with or coupled to the body of the actuator control mechanism to attach to an endotracheal tube or an endotracheal tube connector to prevent or inhibit unwanted movement of the stylet relative to an attachable endotracheal tube and enable correct longitudinal placement of the stylet in endotracheal tubes of varying lengths (a tapered portion (seen between knob 26 and shaft 49 in Fig.4) would enable attachment of an endotracheal tube or endotracheal tube connector by friction fit), the adjustable height stylet spacer/attaching portion optionally being comprised of a port for connection to a tube for suction or for delivery of air and/or oxygen and/or medical gases and/or medications (this is an optional feature that does not have to be required by the claim).
As to claim 126, Wray further discloses at least one image acquisition element (ultrasonic array 14 produces images col.3, lines 65-68) or camera and optionally at least one illumination source optionally arranged as an array for imaging of the oral cavity, nasal cavity, larynx, trachea, and/or bronchial segments (this is an optional feature that does not have to be required by the claim).
As to claim 129, flexible proximal end portion is more flexible than the distal tip portion to facilitate use with an intubation conduit such as the nasal cavity, a supraglottic airway, an intubating oral airway, or a channeled laryngoscope (pivot arm 17 is rigid to support the ultrasonic array 14 whereas the shaft 49 is flexible).
As to claim 133, Wray further discloses one or more bumps, ribs, fins, or projections on the distal end of the stylet (either protective sleeve 46, Fig.1, or array mount 16, Figs.1,3, would constitute a projection on the distal end) for contacting the inner wall of an endotracheal tube to reversibly secure the stylet in a set position during intubation and/or endotracheal tube location verification procedures (intended use).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 116 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruy (U.S. Pat. 4,207,873) in view of Umeda (U.S. Pat. 4,834,069).
Kruy discloses the device as set forth with respect to claim 115 wherein the directionally deflectable portion includes a series of vertebrate or specifically profiled rings adjacent the distal end (col.1, lines 19-25; col.5, lines 56-60) but fails to disclose the exact nature of this control ring/vertebrae structure and thus fails to disclose at least one bidirectionally deflectable hinge or at least one omnidirectional hinge.  Umeda teaches, in the art of endoscopes, that a known control ring/vertebrae structure used as a deflectable portion of an endoscope shaft consists of a plurality of rings connected together by hinges (see Fig.3), each hinge axis providing a bidirectional movement and each set of two hinges providing a universal joint (omnidirectional hinge).  Since Kruy fails to disclose the particulars of the control ring/vertebrae structure of the deflectable portion, it would have been obvious to one of ordinary skill in the art at the time of the invention use any suitable control ring/vertebrae structure known in the art, including that shown by Umeda, to provide the predictable result of allowing deflection of the deflectable portion.

Claim 128 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruy (U.S. Pat. 4,207,873) in view of Feinbloom (U.S. 4,413,278).
Kruy, as set forth above with respect to claim 126, fails to disclose a free standing display monitor in electronic communication with at least one image acquisition element capable of displaying at least one video image from the image acquisition element.  Feinbloom teaches, in an endoscope system, that is it known to attach a TV camera to an eyepiece of an endoscope, making it part of the image acquisition element of the endoscope, and to use a free standing display monitor to display video images from the TV camera (see TV receiver 21 in electronic communication with the TV camera 20 which is attached to the endoscope 13, Fig.1).  Feinbloom teaches that such arrangement allows the images obtained by the endoscope to be displayed on a conventional TV screen for viewing by multiple users, such as when teaching students (col.1, lines 13-17).  It would have been obvious one of ordinary skill in the art to have provided a TV camera and connected display monitor with the endoscope of Kruy to allow viewing of the procedure images on a display screen, as taught by Feinbloom.
	It is noted that the remaining features recited in claim 128 are optional and thus not required by the claim.

Claim 129 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruy (U.S. Pat. 4,207,873) in view of Akiba et al. (U.S. Pat. 5,894,369, hereinafter “Akiba”).
	Kruy, as set forth above with respect to claim 115, fails to disclose the particulars of the distal end of the endoscope shaft, and particularly that the distal tip portion is less flexible than the flexible proximal end portion.  However, as is known in the endoscope art, the distal tip portion is typically made of a rigid material in order to provide the necessary structural strength to protect the distal end components such as optical systems and outlet bores (Akiba: distal tip portion 1a arranged distally of the deflectable portion 1b, Fig.1, is made of a rigid material, col.4, lines 35-40).  Since Kruy fails to disclose the particulars of the distal tip portion, it would have been obvious to one of ordinary skill in the art at the time of the invention use any suitable distal tip arrangement in Kruy that is known in the endoscope art, including a rigid distal tip portion as taught by Akiba, in order to provide the necessary strength to protect the distal tip components.  Since the distal tip would not be flexible, the flexible proximal end portion would be more flexible than the distal tip portion.

Claim 131 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruy (U.S. Pat. 4,207,873) in view of Kanbara (U.S. Pat. 4,805,595).
Kruy, as set forth above with respect to claim 115, fails to disclose the particulars of the flexible proximal end portion, and particularly that the flexible proximal end portion is composed on shape memory material, metal, plastic polymer, or a combination thereof.  However, as is known in the endoscope art, the flexible proximal end portion is typically made metal or plastic (Kanbara: flexible proximal end portion 10, Figs.1,2, can be composed of element made of metal or plastic, col.3, lines 21-22).  Since Kruy fails to disclose the particulars of the flexible proximal end portion, it would have been obvious to one of ordinary skill in the art at the time of the invention use any suitable proximal end portion arrangment in Kruy that is known in the endoscope art, including the proximal end portion as taught by Kanbara, in order to provide the predictable result of a flexible proximal end portion.  

Claim 133 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruy (U.S. Pat. 4,207,873) in view of Vazales et al. (US 2013/0104884, hereinafter “Vazales”).
Kruy, as set forth above with respect to claim 115, fails to disclose one or more bumps, ribs, fins, or projections on the distal end of the stylet.  Vazales teaches to provide features (144,144A, Fig.3B,5D) on the distal end of the visualization scope (128) for stabilizing and centering the visualization scope in a lumen (e.g. lumen of an endotracheal tube).  These features would constitute all of bumps, ribs, fins and projections.  Since endoscopes are intended to be inserted into lumens, whether it be a trocar, access port, endotracheal tube or anatomical lumen, it would be obvious to one of ordinary skill in the art at the time of the invention to have provided stabilization/centering features on the endoscope shaft of Kruy for maintaining a clear field of view by reducing contact of the endoscope tip with the lumen through which it is being inserted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references listed on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795